Name: Commission Regulation (EEC) No 2636/88 of 24 August 1988 repealing Regulation (EEC) No 2416/88 concerning the stopping of fishing for plaice by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/ 12 Official Journal of the European Communities 26 . 8 . 88 COMMISSION REGULATION (EEC) No 2636/88 of 24 August 1988 repealing Regulation (EEC) No 2416/88 concerning the stopping of fishing for plaice by vessels flying the flag of Belgium the flag of Belgium or registered in Belgium should therefore be permitted ; that consequently it is necessary to revoke Commission Regulation (EEC) No 2416/88 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 2416/88 (2) stopped fishing for plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Belgium or registered in Belgium as from 29 July 1988 ^ Whereas Denmark has transferred on 17 August 1988 to Belgium 160 tonnes of plaice in the waters of ICES division III a Skagerrak ; that fishing for plaice in the waters of ICES division III a Skagerrak by vessels flying HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2416/88 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1988 . For the Commission Stanley CLINTON DAVIS Member of the Commission 0 OJ No L 207, 29 . 7 . 1987, p . 1 . 0 OJ No L 208 , 2 . 8 . 1988 , p . 15 .